Citation Nr: 0030879	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  00-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to June 
1964.

The issue of entitlement to service connection for PTSD was 
previously before the Chicago, Illinois, Department of 
Veterans Affairs (VA), Regional Office (RO), in September 
1997, at which time it was found that the veteran did not 
have PTSD which could be related to her period of service.

This appeal arose from an August 1999 rating decision of the 
Chicago, Illinois, RO, which appeared to have reopened and 
denied the veteran's claim for service connection for PTSD.  
Since the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted, the issue will be handled as noted on the 
title page.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd 83 F. 3d 1380 (Fed. Cir. 1996) (which stated that the 
Board must determine itself if new and material evidence has 
been submitted to reopen a claim, regardless of the finding 
of the RO).  In October 2000, the veteran testified at a 
Video Conference hearing before a Board of Veterans' Appeals 
(Board) Veterans Law Judge.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1997denied 
entitlement to service connection for PTSD.

2.  Evidence submitted subsequent to the September 1997 
decision is relevant to and probative of the question of 
whether the appellant suffers from PTSD related to her period 
of service, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The evidence of record at the time of the September 1997 
denial will be briefly summarized.  This evidence included 
the service medical records, which noted that the veteran had 
checked "yes" next to complaints of depression or excessive 
worry at the time of the October 1963 entrance examination.  
The objective evaluation was negative.  During the June 1964 
separation examination, she checked "yes" next to 
complaints of frequent trouble sleeping, depression or 
excessive worry, nervous trouble and excessive drinking.  She 
said that she was worried about her discharge and had trouble 
sleeping.  She also noted that she would drink to 
intoxication.  Again, the objective examination was within 
normal limits.

The veteran submitted a lengthy statement concerning her 
alleged inservice stressor.  She indicated that she had been 
raped by her superior officer.  She indicated that he had 
taken her to a private home, where he had raped and sodomized 
her.  He told her not to tell anyone, because he was a major 
and she was only a private and no one would believe her.  A 
few days later, the military police came to her barracks and 
dragged her into a car.  She indicated that she was "roughed 
up' by these officers, who took her to a hospital when she 
became hysterical.  She was not given any treatment and was 
taken back to her barracks that night.  The officer who had 
raped her then discharged her from the service, after she was 
refused a promotion.

In April 1997, the Vet Center submitted a statement which 
indicated that the veteran first came in for treatment in 
February 1997; she began receiving counseling on a regular 
basis.  On her first visit, she reported that she had been 
sexually assaulted in the military.  The diagnosis was 
dysthymic disorder.

In June 1997, the veteran was examined by VA.  She reported a 
30 year history of depression and anxiety.  His chief 
complaints were of chronic depression, difficulties falling 
asleep and forgetfulness.  The mental status examination 
noted that she was cooperative and oriented.  She spoke 
clearly and her answers were coherent and relevant.  Her 
affect was constricted and her mood was depressed.  She was 
often tearful during the interview.  Suicidal and homicidal 
ideations were denied, as were delusions and hallucinations.  
Her memory was intact.  The examiner noted that no symptoms 
of PTSD were present.  The Axis I diagnosis was dysthymic 
disorder.

Evidence received since the September 1997 denial included an 
additional statement from the veteran submitted in February 
1999, in which she referred to two rapes by the same major.  
She mentioned the same rape in the private house and a second 
attack that occurred after she accepted a ride from him 
outside a pub.  She stated that she had asked for a transfer 
after the attacks, but this request was not acted upon.  She 
also indicated that her performance worsened and that she was 
punished with extra duty.  She also engaged in self-
mutilation, to include burning herself with a cigarette (such 
a burn was referred to in the separation examination).  That 
same month, her sister submitted a statement in which she 
indicated that the veteran had told her about the rapes in 
1967.  These attacks had affected her attitude towards men 
and authority.  She had also been unable to hold a job and 
had been receiving therapy off and on ever since service.

In January 1999, a physician submitted a statement in which 
it was noted that the veteran had been treated from December 
1991 to October 1995 for dysthymic and dissociative 
disorders.  She had also been treated for symptoms associated 
with post traumatic stress.  

The veteran was afforded a VA examination in June 1999.  The 
mental status examination found that she was tense and 
guarded and oriented in three spheres.  She spoke clearly and 
her answers were coherent, brief and relevant.  Her affect 
was full and her mood was depressed.  She described paranoid 
thinking and her memory was good.  The diagnosis was 
dysthymic disorder.

In February 2000, a registered nurse and licensed clinical 
psychologist from the Vet Center, wrote that the veteran had 
come in for treatment in October 1999.  She told her about 
the sexual assaults in service, as well as the physical 
assault by the military police.  She was reportedly 
discharged from service because of an inability to adjust to 
military life.  She was now suffering from emotional 
detachment and an inability to express love.  She had 
interrupted sleep, distressing dreams and trouble with 
concentrating.

In October 2000, the veteran testified at a Video Conference 
hearing before a Veterans Law Judge.  She stated that her 
military career had been in the control of the man who had 
raped her.  She indicated that she had only told her sister 
about her rape.  She reported experiencing nightmares, 
flashbacks, problems with relationships, isolation, memory 
loss and trouble concentration.

VA outpatient treatment records developed between August 1999 
and July 2000 contained diagnoses of PTSD, which the 
examiners related to her history of a sexual assault in the 
military.  She was also diagnosed with a bipolar disorder and 
a possible personality disorder.

In the instant case, the evidence received after the 
September 1997 denial of the claim, including the VA 
outpatient treatment records and the veteran's testimony, is 
clearly relevant to and probative of the question of whether 
the veteran suffers from PTSD related to her period of 
service.  The Board finds that the additional evidence in 
question is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2000).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

Therefore, it is found that the veteran has submitted new and 
material evidence to reopen her claim for entitlement to 
service connection for PTSD.


ORDER

Having submitted new and material evidence to reopen the 
claim of entitlement to service connection for PTSD, and to 
this extent only, the claim is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).  This law rewrites the 38 U.S.C.A. § 5107-
"duty to assist" provisions, to eliminate the well grounded 
claim requirement, and required the Secretary to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096,---(2000) (to be 
codified at 38 U.S.C.A. § 5103A).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (April 10, 2000).

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The Board observes that eligibility for a PTSD service 
connection award requires the presence of three elements, 
according to VA regulations:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).  

The veteran has alleged in this case that service connection 
for PTSD should be awarded as a consequence of a sexual 
assault in service.  Specifically, she has alleged that a 
superior officer, a major, raped her on two separate 
occasions.  The service medical records do not show any 
treatment following the assaults.  She had noted depression 
and excessive worry at the time of her entrance.  She then 
reported frequent trouble sleeping, depression or excessive 
worry, nervous trouble and excessive drinking at the time of 
her discharge.  She was also having trouble with her weight.  
These complaints could suggest a change in her behavior 
during service.

The Veterans Benefits Administration Manual M21-1 (Manual 
M21-1) requires that "[i]n cases where available records do 
not provide objective or supportive evidence of the alleged 
in-service stressor, it is necessary to develop for this 
evidence."  Manual M21-1, Part III, 5.14(b)(3) (April 30, 
1996).  As to personal assault PTSD claims, Manual M21-1, 
Part III, 5.14(c) indicates that a specific letter for the 
development of those claims must be provided to the veteran, 
as it was in this case.  However, the record indicates that 
many treatment records referred to by the veteran have not 
been obtained for inclusion in the claims folder.  
Significantly, her personnel records, to include the reports 
of any investigations, were also not obtained, despite an 
indication in the record that they were to be requested.  See 
March 12, 1997 VA Form 21-6789. 

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault in service.  The RO's 
inquiry should include possible sources 
listed in M21-1, Part III, 5.14(c)(5).  
The veteran should be advised that she 
must be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Thereafter, the RO should 
request any supporting evidence from 
alternative sources identified by the 
veteran.  The RO should document the 
efforts made to obtain the named sources 
and notify the veteran and her 
representative of those that were not 
obtainable and should indicate whether 
any further action will be taken.

2.  The veteran should also be requested 
to identify all sources of treatment 
received for her PTSD symptoms since her 
discharge from service, and to furnish 
signed authorizations for release to VA 
of all private medical records in 
connection with each of the non-VA 
sources she identifies.  She should also 
indicate whether she is receiving 
treatment from a VA facility.  Copies of 
the medical records from all sources she 
identifies, including VA medical records 
(not already associated herein) should 
then be requested.

The RO should request that the veteran 
authorize VA to obtain certain records 
already referred to by the veteran.  
These include the following:

	a)  Evanston Clinic, Evanston, 
Illinois;

	b)  F. Morgan, 1300 N. Belmont, 
Chicago, Illinois;

	c)  E. Hacker, 111 N. Wabash, 
Chicago, Illinois;

	d)  P. Hagerbaumer, Vet Center, 565 
Howard St., Evanston, Illinois 60202-
4096;

	e)  Dr. Hyre, Ravenswood Prepaid 
Group Clinic; 

	(f)  Grant Hospital

	(g)  Vet Center, 155 S. Oak Park 
Avenue, Oak Park, Illinois, 60302.

The veteran should provide complete 
addresses, if needed for those specific 
sources noted above.

The RO should document the efforts made 
to obtain the named sources and notify 
the veteran and her representative of 
those that were not obtainable and should 
indicate whether any further action will 
be taken.

3.  The RO should then contact the 
National Personnel Records Center, and 
request that they conduct a search and 
provide copies of any additional 
inpatient, clinical, hospital or 
laboratory reports pertaining to the 
veteran.  In addition, a copy of the 
veteran's service personnel records, to 
include the reports of any investigations 
conducted pertaining to her, should be 
also be obtained.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry.  

The RO should document the efforts made 
to obtain the above records and notify 
the veteran and her representative of 
those that were not obtainable and should 
indicate whether any further action will 
be taken.
4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the laws, regulations and 
caselaw cited in the discussion above.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria and the specific findings 
meeting the criteria for any disorder 
found.  If the examiner finds that PTSD 
is related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

7.  If the decision remains adverse to 
the appellant, she and her representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this REMAND is to comply with due process of 
law and to obtain additional development, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.









The veteran is free to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran s he is 
notified.
  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



